Citation Nr: 1814047	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-57 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a higher initial evaluation for lumbar degenerative disc disease (DDD), severe canal stenosis at L2-L5, facet arthropathy, and intervertebral disc syndrome (IVDS)(herein after "lumbar spine disability"), currently evaluated as 10 percent disabling prior to December 6, 2016, and 40 percent disabling thereafter. 

2. Entitlement to an effective date earlier than April 21, 2015, for the grant of service connection for the lumbar spine disability.  

3. Entitlement to an effective date earlier than December 6, 2016, for the grant of a 40 percent evaluation for the lumbar spine disability.  

4. Entitlement to an extension of total temporary rating (TTR) beyond May 1, 2017, for convalescence following lumbar decompression surgery on February 17, 2017, associated with the service-connected lumbar spine disability.  

5. Entitlement to an extension of special monthly compensation (SMC) based upon housebound criteria beyond May 1, 2017.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2017 and May 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A Notice of Disagreement (NOD) was received in May 2017; a Statement of the Case (SOC) was issued in August 2017; and a VA Form 9 was received in September 2017.  

By way of brief procedural history, a February 2017 rating decision granted service connection for a lumbar spine disability and assigned a 10 percent rating effective from March 31, 2016, and a 40 percent rating effective December 6, 2016.  The February 2017 rating decision also granted separate compensable ratings for left and right lower extremity radiculopathy associated with the service-connected lumbar spine disability.  The Veteran has not disagreed with the ratings or effective dates assigned for the lower extremity radiculopathy disabilities.  Thus, these matters are not for consideration here.  

In a May 2017 rating decision, the RO granted a TTR for the lumbar spine disability, effective from February 17, 2017, based on surgical or other treatment necessitating convalescence.  An evaluation of 40 percent was continued from May 1, 2017.  The May 2017 rating decision also granted SMC based on the housebound criteria, effective from February 17, 2017 to May 1, 2017.  

The Veteran submitted an NOD in May 2017, disagreeing with the effective date of the award of service connection for the lumbar spine disability; the effective date of the award of a 40 percent evaluation for the lumbar spine disability; the evaluation of the lumbar spine disability; and the dates of the awards for a TTR and SMC. 

In an August 2017 rating decision, the RO granted an earlier effective date of April 21, 2015, for the grant of service connection for the lumbar spine disability.  As the Veteran has not expressed satisfaction with this determination, the appeal as to this matter continues. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In November 2017 correspondence, the Veteran's attorney asked that the Board wait the full 90 days from the November 27, 2017, Board letter indicating re-certification of the appeal to the Board.  That time period has elapsed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher initial ratings for a lumbar spine disability, entitlement to an earlier effective date for the grant of service for a lumbar spine disability, entitlement to an earlier effective date for the grant of a 40 percent rating for a lumbar spine disability, entitlement to an extension for a TTR, and entitlement to an extension for SMC based on housebound criteria, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran submitted an intent to file a claim on April 21, 2015, and a formal VA Form 21-526b claim for a lumbar spine disability was received on March 31, 2016.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date for the grant of service connection for a lumbar spine disability prior to April 21, 2015, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra. 

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist). 

Earlier Effective Date for a Lumbar Spine Disability 

The Veteran seeks an effective date prior to April 25, 2015, for the grant of service connection for a lumbar spine disability.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

As of March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary of VA. See 38 C.F.R. §§ 3.150 (a), 3.151(a), 3.155 (2017).  A claimant may submit an intent to file a claim, and VA will furnish the claimant with the appropriate application form.  If VA then receives a complete application form within 1 year of receipt of the intent to file a claim, VA will consider the complete claim filed as of the date the intent to file a claim was received. 38 C.F.R. § 3.155 (b).

Here, the Veteran submitted an Intent to File on April 21, 2015. See VA Form 21-0966.  A formal claim for service connection for a lumbar spine disability was received on March 31, 2016, i.e., within one year of the April 2015 Intent to File. See March 2016 VA Form 21-526b Veteran's Supplemental Claim for Compensation.  No other evidence is of record noting a claim for a back disability prior to the Intent to File being received on April 21, 2015.  

As the Veteran's formal claim was received within one year of the Intent to File, the proper effective date is April 21, 2015.  

Accordingly, the claim for an effective date earlier than April 21, 2105, for the grant of service connection for a lumbar spine disability is denied.  The benefit of the doubt doctrine has been considered, but as the preponderance of the evidence is against the claim, it is not applicable in this case. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER


Entitlement to an effective date earlier than April 21, 2015, for the grant of service connection for a lumbar spine disability is denied.


REMAND

As to the remaining issues on appeal - namely, entitlement to a higher initial rating for the lumbar spine disability, entitlement to an earlier effective date of the award of a 40 percent rating for the lumbar spine disability, and entitlement to an extension of a TTR for the lumbar spine disability, and entitlement to an extension of SMC based on housebound criteria - the Board has carefully reviewed the record and finds that there are relevant, outstanding private treatment records pertaining to the Veteran's pre- and post-surgical lumbar condition.  

Specifically, the record reflects that the Veteran underwent lumbar decompression surgery at Cedars Sinai Medical Center on February 17, 2017; he was discharged from the hospital on February 20, 2017.  Private treatment records show that he was certified for home health care services following his surgery, from February 21, 2017, to April 21, 2017.  A March 15, 2015, "physician order" from Mission Home Health reflects that the Veteran was discharged from the home health program and continued on outpatient physical therapy at Edward Ayub Physical Therapy in Bonita, California.  VA treatment records note that the Veteran was also treated at Edward Ayub PT prior to his lumbar spine surgery, in 2016.  In the May 2017 NOD, the Veteran's attorney referred to these records, noting that his post-surgical PT was expected to extend into June 2017.  

As the medical findings contained in the above-referenced private treatment records could directly impact the claims for a higher rating, an earlier effective date, and extensions of periods for a TTR and SMC, the Veteran should be requested to provide updated authorization for release of these and all other pertinent, outstanding private treatment records upon remand. 

Lastly, the Veteran was last underwent a DBQ examination in December 2016, i.e., before his February 2017 lumbar spine surgery.  As the Veteran's disability may have undergone a material change due to surgery, the Board finds that an updated VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability, to include any surgical scarring. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his lumbar spine disability since 2015.  

In particular, request from the Veteran authorization forms for release of all pertinent, outstanding, private treatment records, including records from Edward Ayub Physical Therapy in Bonita, California, dated from 2016 to the present.  

After the Veteran has signed the appropriate releases, secure copies of the complete records of treatment or evaluation from all sources the Veteran identifies.  All attempts to procure these records should be documented in the claims file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

The AOJ should also secure any outstanding, relevant VA medical records.  

2. After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his lumbar DDD, severe canal stenosis at L2-L5, facet arthropathy, and IVDS.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the lumbar DDD, severe canal stenosis at L2-L5, facet arthropathy, and IVDS under the rating criteria. 

Full range of motion testing must be performed where possible.  The lumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had intervertebral disc syndrome with "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should note the presence or absence of unfavorable ankylosis of the lumbar spine, and/or unfavorable ankylosis of the entire spine.

The examiner should also state whether there are any scars related to the Veteran's lumbar spine disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.  

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


